Citation Nr: 1710700	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to January 9, 2016, and in excess of 50 percent from January 9, 2016, for bilateral plantar fasciitis with right 1st metatarsophalangeal joint degenerative joint disease and distorted great toe nail.

2.  Entitlement to an initial compensable rating prior to January 12, 2010, in excess of 30 percent from January 12, 2010, to February 8, 2016, and in excess of 10 percent from February 9, 2016, for migraine headaches.

3.  Entitlement to an initial rating in excess of 40 percent for lumbar spine strain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to July 2009.

This appeal arises to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has since moved, and the RO in Roanoke has assumed jurisdiction over the claim.  The Veteran filed a notice of disagreement in January 2010, contesting the noncompensable ratings assigned for the bilateral plantar fasciitis with right 1st metatarsophalangeal joint and distorted great toe nail (bilateral foot condition), and migraine headaches, and contesting the 40 percent rating assigned for the lumbar strain.  The RO furnished the Veteran a statement of the case in May 2010.  The Veteran filed a substantive appeal (VA Form 9) in June 2010.

In an April 2016 rating decision, the RO increased the ratings for: (1) the bilateral foot condition to 10 percent disabling, effective from July 28, 2009, and to 50 percent disabling effective from February 9 2016; and (2) the migraine headaches from to 30 percent disabling effective from January 12, 2010, and to 10 percent disabling effective from February 9, 2016.  

Due the rating actions taken in the April 2016 rating decisions, the RO has engaged in "staged" ratings; in that, the RO has assigned ratings for separate periods of time for different levels of compensation during the course of the Veteran's appeal.  As the Veteran has not expressed his satisfaction with the ratings assigned for the bilateral foot condition and for the migraine headaches, for the relevant periods on appeal, the question for consideration is the propriety of the "staged" ratings assigned during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  Therefore, the issues on appeal are phrased to reflect that "staged" ratings have been assigned, and that each staged period remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In an October 2016 statement, the Veteran requested that his request for a Board hearing be cancelled.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. §20.704 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 40 percent for lumbar spine strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 9, 2016, the Veteran's bilateral plantar fasciitis with right 1st metatarsophalangeal joint degenerative joint disease and distorted great toe nail manifested moderate pain on plantar medial left calcaneal pressure and mild pain on the right side, pain along the medial plantar fascia of the left foot, and tenderness to palpation over the medial base of the heels anteriorly as well as over the posteromedial aspect of the arches; however, the disability picture does not more closely approximate impairment productive of objective evidence of marked deformity, pain accentuated on manipulation and use of the feet, indicating swelling on use, and characteristic callosities; or, of extreme tenderness of the plantar surfaces of the feet .

2.  As of February 9, 2016, the Veteran's bilateral plantar fasciitis with right 1st metatarsophalangeal joint degenerative arthritis and distorted great toe nail more closely approximated impairment productive of accentuated pain on use of the feet and extreme tenderness of the plantar surfaces of the feet, which are not improved by orthopedic shoes or appliances.

3.  Throughout the entire appeal period, the Veteran's bilateral foot condition exhibited no evidence of skin changes, erythema, edema, purulence, or tenderness to palpation to the periphery or along the margins of the distorted right great toe nail.

4.  Prior to January 12, 2010, the Veteran's migraine headaches were manifested by non-prostrating attacks that occurred one time every three to four months.

5. As of January 12, 2010, the Veteran's migraine headaches are manifested by prostrating attacks which occur on an average of once per month.


CONCLUSIONS OF LAW

1.  Prior to February 9, 2016, the criteria for assignment of a rating in excess of 10 percent for bilateral plantar fasciitis with the right 1st metatarsophalangeal joint degenerative joint disease and distorted great toe nail were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5276 (2016).

2.  Since February 9, 2016, the criteria for assignment of a rating in excess of 50 percent for bilateral plantar fasciitis with the right 1st metatarsophalangeal joint degenerative joint disease and distorted great toe nail have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5276 (2016).

3.  Prior to January 12, 2010, the criteria for assignment of a compensable rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

4.  Since January 12, 2010, the criteria for assignment of a 30 percent rating, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in July 2009, prior to the initial rating decision. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Also, it is well to observe that once service connection is granted, the claim is substantiated and further notice as to the "downstream" elements concerning the initial ratings and effective dates is not required.  See Dingess v. Nicholson, 19 Vet. App. 273, 490-491 ((2006); see also Hartman v. Nicholson, 438 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran filed a notice of disagreement contesting the initial ratings assigned, following of the grants of service connection, for bilateral plantar fasciitis with right first toe degenerative joint disease and distorted great toenail, and migraine headaches; and, as such, the pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103(a) on this downstream element of the claims.  38 C.F.R. § 3.159(b)(3)(i) (2016).

In this context, the RO furnished a statement of the case that addressed the initial ratings assigned, including notice of the criteria for higher ratings for those conditions, and provided the Veteran an opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal and submitting evidence in support of his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2014).  Under these circumstances, VA also fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeal process, and similarly accorded the Veteran and his representative a fair opportunity to prosecute the current appeal.  See Dunlap and Dingess v. Nicholson, both supra.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A §5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his claims.  All identified and available treatment records have been secured.
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Initial Ratings - in General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R., Part 4.

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1;  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  However, where the question for consideration is the propriety of the initial rating assigned after the grant of service connection, an evaluation of the record evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119,126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.  Thus, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102, 4.3. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and recommendations for treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.


Entitlement to a higher initial rating for bilateral plantar fasciitis with right 1st metatarsophalangeal joint  degenerative joint disease and distorted great toe nail 

The Veteran's bilateral foot condition, characterized as plantar fasciitis with right 1st metatarsophalangeal joint degenerative joint disease and distorted great toenail, is currently rated as 10 percent disabling, effective from July 28, 2009, to February 8, 2016; and as 50 percent disabling, effective from February 9, 2016.

An unlisted condition may be rated under a closely related disease or injury by the use of a "built-up" diagnostic code under 38 C.F.R. § 4.27, with consideration given to relevant medical history, current diagnosis, symptomatology, functions affected and anatomical localization.  38 C.F.R. § 4.20; see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular diagnostic code is "dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993); also see Archer v. Principi, 3 Vet. App. 433 (1992).

In this case, the Veteran's bilateral plantar fasciitis with right first toe degenerative joint disease and distorted great toenail has been rated analogously as acquired flatfoot.  This is so because, the functions affected, the anatomical localization and symptoms are closely related.  38 C.F.R. § 4.20; Pernoria and Butts, both supra.

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate bilateral acquired flatfoot where the weight-bearing lines are over or medial to great toes and there is inward bowing of the tendo achillis and pain on manipulation and use of the feet.  38 C.F.R. §4.71a.

A rating of 30 percent is warranted for severe bilateral flatfoot where there is objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  Id.

A rating of 50 percent is warranted for pronounced bilateral flatfoot manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which is not improved by orthopedic shoes or appliances.  Id.

The evidence of record includes a July 2009 VA examination, during which the Veteran reported daily pain with weight bearing, standing, and walking.  The Veteran denied experiencing episodes of flare up.  He related that he had several heel injections which provided temporary relief.  The examiner noted toe numbers two through five, bilaterally, were unremarkable with a full range of motion.  The examiner detected no evidence of pain, edema, instability, or weakness in the feet, but noted there was tenderness to palpation over the medial base of the heels anteriorly, as well as over the posteromedial aspect of the arches.  The examiner further noted that the Veteran's gait appeared to be normal, and that there were no abnormal callosities to the feet.  According to the examiner, the right great nail was distorted distally, and a small wedge of nail not growing contiguous with the remainder of the nail was noted over the medial aspect.  The examiner found no evidence of erythema, edema, purulence, or tenderness to palpation to the periphery of the great toe nail.

VA treatment records, dated in January 2010, show complaints of left foot pain associated with plantar fasciitis, which were being treated with stretching and inserts.  In February 2010, the Veteran was treated for plantar fasciitis of both feet and progressively worsening left heel pain.  A physical examination revealed moderate pain on plantar medial left calcaneal pressure and mild pain on the right side.  There was also pain noted along the medial plantar fascia of the left foot.

When the Veteran was examined by VA in February 2016, the examiner confirmed the diagnosis of bilateral plantar fasciitis, as well as degenerative joint disease of the right foot first metatarsophalangeal joint.  According to the examiner, the Veteran showed accentuated pain on use of the feet, and extreme tenderness of plantar surfaces of both feet, with no improvement by orthopedic shoes or appliances.  The examiner commented that the Veteran experienced pain on movement with both feet, as well as functional loss in the form of pain while walking.  Objectively, there was no evidence of a marked deformity, marked pronation, inward bowing of the Achilles, or characteristic calluses.  No swelling on use of the feet was indicated.

Having carefully considered the Veteran's contentions in light of the record evidence and the applicable law, the Board finds that the criteria for a rating in excess of 10 percent for the bilateral plantar fasciitis with right 1st metatarso-phalangeal joint degenerative joint disease and distorted great toe nail were not met prior to February 9, 2016.

Prior to February 9, 2016, the Veteran's service-connected bilateral plantar fasciitis, with right 1st metatarsophalangeal joint degenerative joint disease and distorted great toe nail, was manifested by tenderness to palpation over the medial base of the heels anteriorly, as well as the posteromedial aspect of the arches, and pain on plantar medial calcaneal pressure that was moderate on the left and mild on the right, as well as pain along the medial plantar fascia of the left foot.  See July 2009 VA Examination Report; January and February 2010 VA Treatment Records.  Notably, however, the Veteran had a normal gait, and exhibited no instability, weakness, edema or abnormal callosities.  In fact, the Veteran likewise showed no objective evidence of marked deformity (including pronation), inward bowing of the achillles, characteristic callosities, or swelling on VA examination in February 2016.  Given the Veteran's subjective complaints and the examination results contained in the record prior to February 9, 2016, the Board finds it reasonable to conclude that the Veteran's disability picture did not rise to the level that more nearly approximate impairment demonstrating objective evidence of marked deformity, accentuated pain on manipulation and use of the feet, indicating swelling on use, and characteristic callosities.

While the Veteran has consistently reported chronic bilateral foot pain, especially on use, the clinical evidence included various characterizations or assessments of his plantar surface tenderness that measured it as something significantly less than "extreme."  Specifically, during the July 2009 examination, the Veteran showed no evidence of pain.  Additionally, in February 2010, VA treatment records reflect that the Veteran showed moderate pain on plantar medial left calcaneal pressure and mild pain on the right side on examination.  These findings do not amount to either severe or extreme tenderness of the plantar surfaces.  These findings also do not show objective evidence of marked deformity, pain accentuated on manipulation and use of the feet, or any indication of swelling on use or characteristic callosities.

Prior to the February 2016 VA examination the Veteran did have tenderness to palpation over the base of his heels anteriorly as well as the posteromedial aspect of his arches, and pain on manipulation and use of feet.  However, these symptoms are encompassed in a 10 percent rating under Diagnostic Code 5276.

It was not until the February 2016 VA examination that there was evidence of tenderness of the plantar surfaces of the feet which was extreme.  This was a significant period of time after receipt of his claim in June 2009, and, accordingly, a 50 percent rating is not warranted prior to the current effective date of February 9, 2016.  A 50 percent rating is maximum rating assignable under Diagnostic Code 5275.

Based on upon the record evidence in this case, the exact onset of when the Veteran showed no improvement, by orthopedic shoes or appliances, of his current symptom of extreme tenderness of the plantar surfaces of the feet cannot be determined with any certainty.  Resolving all reasonable doubt in the Veteran's favor, the earliest date that it can be factually ascertained that he had no such improvement is February 9, 2016, the date of VA examination.  This evidence shows that the Veteran's entitlement to a 50 percent rating under Diagnostic Code 5276 did not arise until February 9, 2016, which, based on the facts found, relates to current symptoms of accentuated pain on use of the feet and extreme tenderness of the plantar surfaces of the feet, which were not improved by orthopedic shoes or appliances, as evidenced by the findings contained in the February 2016 VA examination report.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).

Moreover, since February 9, 2016, a rating greater than 50 percent is not provided under Diagnostic Codes 5277 through 5283.  A higher rating is warranted if there is loss of use of a foot, in which case the feet would be separately rated, and the ratings combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167.  However, no examination has found disability equivalent to loss of use of a foot.  See 38 C.F.R. § 4.63.  His ability to stand and walk on his feet, although limited by pain, clearly reflects more function than would be served by amputation of his feet.  See C.F.R. § 4.63.

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating prior to February 9, 2016.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the totality of the evidence reflects the current 10 percent rating prior to February 9, 2016, and 50 percent from February 9, 2016, onward appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.

The Board has also considered the Veteran's representative's argument that the Veteran's toenail problem should have been considered in the initial evaluation of his feet.  The Board finds that the Veteran's right great toenail problem was indeed considered in the July 2009 examination.  The examiner noted that the right great nail was distorted distally, and a small wedge of nail not growing contiguous with the remainder of the nail was noted over the medial aspect.  Additionally, the VA examiner found no evidence of erythema, edema, purulence, or tenderness to palpation to the periphery of the great nail, thereby indicating no signs or symptoms of infection along the margins of right great toe nail.

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  Thus, in determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, however, while the Veteran has reported having pain on use, a rating under Diagnostic Code 5278 or Diagnostic Code 5284 would permit consideration of symptoms indicating limitation of motion on use of the great toe (5278), as well as on use of each foot (5284).  Hence, the Veteran's symptoms of bilateral foot pain and tenderness in the heels, arches, and plantar surfaces of each foot on use of the feet, which include functional impairment that results from pain on use of each foot including either or both of the great toes, are among the criteria specifically considered when assigning a disability evaluation under Diagnostic Code 5276.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  As such, a rating, including the assignment of separate ratings, is not warranted under Diagnostic Code 5258 or 5284.  38 C.F.R. § 4.14 (2016).

The Board has also considered whether entitlement to a higher or separate evaluation is warranted under any other applicable Diagnostic Code at any time during the appeal period.  There are no findings consistent with weak foot, pes cavus, metatarsalgia, hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones.  Accordingly, a rating based on those Diagnostic Codes is likewise not warranted.

In summary, the Board finds that the Veteran's currently assigned 10 percent rating prior to February 9, 2016, and 50 percent from February 9, 2016, onward is commensurate with the symptoms manifested.


Entitlement to an (initial) increased rating for migraine headaches 

The Veteran seeks entitlement to a compensable rating for migraine headaches prior to January 12, 2010, an increased rating in excess of 30 percent disabling from January 12, 2010 to February 9, 2016, and an increased rating in excess of 10 percent disabling thereafter.  He asserts that his migraine headaches occur on an average of once per month and that the rate of occurrence hasn't changed from when he was on active duty.  He claims that an evaluation of 30 percent should be effective July 28, 2009.

Service connection for migraine headaches was granted in an October 2009 rating decision, at which a 0 percent rating was assigned.  The Veteran submitted a notice of disagreement in January 2010.  After an incident in which the Veteran was admitted to a hospital for a prostrating attack, the RO granted a 30 percent rating effective from January 12, 2010 until February 9, 2016.  Based on a VA examination in February 2016, the RO decreased the Veteran's rating for his migraine headaches to 10 percent, effective February 9, 2016, under 38 C.F.R. § 4.124a, General Rating Formula for Miscellaneous Diseases (2016).

Diagnostic Code 8100, under which the Veteran is currently evaluated, provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, General Rating Formula for Miscellaneous Diseases. 

A rating of 30 percent is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  Id.

A rating of 10 percent is warranted for migraines with characteristic prostrating attacks averaging one in two months over last several months.  Id.

A rating of 0 percent is warranted for migraines with less frequent attacks.  Id.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to Webster's New World Dictionary of American English, 3rd Col. Ed. (1986) "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994) in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran was first afforded a post-service VA examination in July 2009.  The Veteran reported migraine onset in 2006.  The Veteran's headaches were noted to be preceded by an aura to the right eye, with onset of a headache which is described as sharp, associated with nausea, and alleviated within one hour by utilization of Imitrex tabs.  The Veteran reported that the episodes occur approximately one time every three to four months.  The VA examiner noted that the headaches are not prostrating if the Veteran is able to take Imitrex.  No prostrating episodes in the preceding twelve months were reported.  The examiner further noted that there is no weakness, fatigueability, or functional loss, although the Veteran states he would be bed-bound if he did not have Imitrex.

In January 2010, the Veteran was treated in the Georgetown University Hospital emergency room for a migraine headache episode.  Symptoms of aphasia were documented.  Subsequently, the Veteran was treated at a VA medical center in January 2010 and reported experiencing severe headaches once to twice a year with less severe headaches occurring more frequently.  The Veteran was seen again in a VA medical center in late January 2010 where he reported having migraines every several years, but he also reported other headaches with "quick throb" lasting seconds possibly twice a week.  VA medical records from December 2010 indicate the Veteran experiencing migraines once a month.  In May 2013, the Veteran's VA medical records note that his migraines are less severe and less frequent, but more details were not provided.

The Veteran was most recently afforded a VA examination in February 2016.  The examiner confirmed the diagnosis of migraine headaches and noted that the Veteran experiences prostrating attacks once every two months.  The examiner noted that the Veteran's headache condition impacts his ability to work because if the Veteran gets headaches, he has to miss work.

In September 2016, the Veteran through his representative submitted a written brief that claimed that the Veteran experiences migraines on an average of once a month.  The Veteran asserts that his migraines have not changed from active duty and they are debilitating to the point where he cannot go to work.

The Veteran was seen at a VA medical center again in November 2016, where he reported migraines twice a month on average.  The examiner noted that the Veteran has to miss work for his migraines and he takes medicine that helps him make it through the day.

Considering first the period from July 28, 2009, to January 12, 2010, the preponderance of the evidence weighs against a compensable rating for migraine headaches, as the evidence does not indicate characteristic prostrating attacks averaging once in two months over last several months.  While the Veteran reported headaches in a VA examination in July 2009, the headaches were noted to be once in every three to four months and not prostrating.  Based on the lay and medical evidence of record, the preponderance of the evidence is against a compensable rating for migraine headaches prior to January 12, 2010, as characteristic attacks averaging once in two months or several months were not demonstrated at any time during this period.

Considering next the period from January 12, 2010, to February 9, 2016, the Veteran has been assigned a 30 percent rating for this period.  Upon review of all evidence, both lay and medical, the next higher 50 percent rating is not warranted, as the Veteran did not have very frequent, completely prostrating headaches with prolonged attacks that were productive of severe economic inadaptability.  While the Veteran reported to the emergency room in January 2010 due to a prostrating migraine episode, and was seen multiple times at VA medical centers for recurring migraines, at no time did the Veteran report migraines averaging more than once a month.  Although the Veteran reported having to miss days from work due to his migraines, the evidence of record does not suggest that the Veteran's headaches alone prohibit or severely impair all forms of employment.  Based on the lay and medical evidence of record, the preponderance of the evidence is against a rating higher than 30 percent from the period from January 12, 2010, through February 9, 2016.

Finally, considering the period on and after February 9, 2016, the Veteran has been assigned a 10 percent rating for this period.  Upon review of all evidence, both lay and medical, the next higher 30 percent rating is warranted for this time period, as the Veteran has reported migraines occurring at least on average once a month over last several months.  Although the Veteran reported prostrating attacks every two months in the February 2016 VA examination, the Veteran has also reported migraines on an average of once a month through his representative's brief submitted in September 2016, as well as reporting migraines twice a month on average at a VA medical center in November 2016.  The next higher 50 percent rating is not warranted for this time period because as the Veteran has reported very frequent prostrating attacks, at no point during the appeals period did the lay or medical evidence show that the migraine headaches manifested symptoms productive of severe economic inadaptability.  The Veteran has reported missed days from work due to his migraine headaches, but has not been prohibited or severely impaired from employment.

In summary, the Board finds that the Veteran's currently assigned 0 percent rating from July 28, 2009, to January 11, 2010, and a 30 percent rating from January 12, 2010, is commensurate with the symptoms manifested.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral plantar fasciitis with right first toe degenerative joint disease and migraine headaches with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule. As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In this case, the record reflects that the Veteran remained consistently employed throughout the pendency of this appeal. Therefore, a TDIU rating pursuant to the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), is not raised in the instant case and, as such, need not be further addressed.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for bilateral plantar fasciitis with right first toe degenerative joint disease prior to February 9, 2016.  Additionally, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating prior to January 12, 2010, and a rating in excess of 30 percent from January 12, 2010 through February 9, 2016 for migraine headaches.  However, the Board finds that an increased rating of 30 percent is warranted from February 9, 2016 onward for migraine headaches.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Entitlement to an initial rating for bilateral plantar fasciitis with right first toe degenerative joint disease in excess of 10 percent disabling prior to February 9, 2016, is denied.

Entitlement to an initial compensable rating for migraine headaches prior to January 12, 2010, is denied.

Entitlement to an initial 30 percent rating, but no higher, for migraine headaches from January 12, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claim for entitlement to an initial rating in excess of 40 percent disabling for lumbar spine strain.

The Veteran contends that his low back disability is more severe than what is represented by a 40 percent rating.  He was last afforded a VA back examination in May 2014, nearly two years ago.

The Veteran, through his representative, submitted a written brief in September 2016 that argues that the Veteran's back condition has become worse since his last VA examination.  The Veteran claims that sometimes he is not able to go to work due to his discomfort, and he misses about two weeks per year due to his low back condition.  He asserts that a new examination for his low back disability is warranted.  

Based on the Veteran's assertions that his low back disability has worsened and the fact that the last VA examination regarding the Veteran's low back disability was nearly two years ago, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected lumbar spine strain.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain.  Any VA treatment records dated since 2016 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claim of entitlement to an initial rating in excess of 40 percent for lumbar spine strain.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the claims file.  

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2. Make arrangements to obtain the Veteran's complete VA treatment record dated since November 2016.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of his lumbar spine strain.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays, should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any such episodes. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


